SULLIVAN, J.
It is claimed that there is no evidence of any traffic in liquor and therefore that under the authorities there can be no conviction for the mere possession of liquor, and no reasonable ground for the issuing of a search warrant but from a reading of the record it appears that plaintiff in error on three different occasions, before three different tribunals, was under process and hearing, for violation of the liquor laws and it further appears by the record, from the testimony of officers, that on various occasions parties were seen entering and departing from the suite of plaintiff in error in numbers and at such times as to arouse suspicion and there is a further' fact in the record that watching through the window, police officers saw men gathered around a table drinking although there is no evidence as to what they were drinking excepting from the circumstances of the case and the inquiries growing therefrom.
Thus we are of the opinion, from the record, that there are probable grounds for the issuing of the search warrant and also from the weight of the evidence we find there is sufficient testimony to support the charge made under the rules of criminal law, and thus holding we do not *666think that under the rulings of the Supreme Court that there is any right in the reviewing court to disturb the judgment.
Holding these views the judgment of the lower court is hereby affirmed.
Vickery, PJ., and Levine, J, concur.